Name: Commission Regulation (EU) NoÃ 62/2012 of 24Ã January 2012 implementing Regulation (EC) NoÃ 1177/2003 of the European Parliament and of the Council concerning Community statistics on income and living conditions (EU-SILC) as regards the 2013 list of target secondary variables on well-being Text with EEA relevance
 Type: Regulation
 Subject Matter: social framework;  information technology and data processing;  economic analysis;  national accounts
 Date Published: nan

 25.1.2012 EN Official Journal of the European Union L 22/9 COMMISSION REGULATION (EU) No 62/2012 of 24 January 2012 implementing Regulation (EC) No 1177/2003 of the European Parliament and of the Council concerning Community statistics on income and living conditions (EU-SILC) as regards the 2013 list of target secondary variables on well-being (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1177/2003 of the European Parliament and of the Council of 16 June 2003 concerning Community statistics on income and living conditions (EU-SILC) (1), and in particular Article 15(2)(f) thereof, Whereas: (1) Regulation (EC) No 1177/2003 established a common framework for the systematic production of European statistics on income and living conditions, encompassing comparable and timely cross-sectional and longitudinal data on income and on the level and composition of poverty and social exclusion at national and European levels. (2) Pursuant to Article 15(2)(f) of Regulation (EC) No 1177/2003, implementing measures are necessary in respect of the list of target secondary areas and variables that is to be included every year in the cross-sectional component of EU-SILC. The list of target secondary variables to be incorporated in the module on well-being should be laid down for the year 2013, together with the corresponding variable codes. (3) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The list of target secondary variables and the variables identifiers for the 2013 module on well-being to be included in the cross-sectional component of European statistics on income and living conditions (EU-SILC) shall be as laid down in the Annex. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 165, 3.7.2003, p. 1. ANNEX For the purposes of this Regulation, the following unit, mode of data collection and reference period apply: 1. Unit Information should be provided for all current household members or, if applicable, for all selected respondents aged 16 and over. 2. Mode of data collection Given the type of information to be collected, only personal interviews are allowed. In particular, proxy interviews are not allowed. 3. Reference period The reference period for all target variables is the current situation, except for the five variables on emotional well-being, which refer to the past 4 weeks. 4. Data transmission The target secondary variables should be sent to the Commission (Eurostat) in the Personal Data File (P-file) after the target primary variables. 2013 MODULE ON WELL-BEING AREAS AND LIST OF TARGET VARIABLES Variable identifier Values Target variable Overall experience of life PW010 Overall life satisfaction 0-10 From 0 (Not at all satisfied) to 10 (Completely satisfied) 99 Do not know PW010_F 1 Filled  1 Missing  3 Not selected respondent PW020 Meaning of life 0-10 From 0 (Not worthwhile at all) to 10 (Completely worthwhile) 99 Do not know PW020_F 1 Filled  1 Missing  3 Not selected respondent Material living conditions PW030 Satisfaction with financial situation 0-10 From 0 (Not at all satisfied) to 10 (Completely satisfied) 99 Do not know PW030_F 1 Filled  1 Missing  3 Not selected respondent PW040 Satisfaction with accommodation 0-10 From 0 (Not at all satisfied) to 10 (Completely satisfied) 99 Do not know PW040_F 1 Filled  1 Missing  3 Not selected respondent Health PW050 Being very nervous 1 All of the time 2 Most of the time 3 Some of the time 4 A little of the time 5 None of the time 9 Do not know PW050_F 1 Filled  1 Missing  3 Not selected respondent PW060 Feeling down in the dumps 1 All of the time 2 Most of the time 3 Some of the time 4 A little of the time 5 None of the time 9 Do not know PW060_F 1 Filled  1 Missing  3 Not selected respondent PW070 Feeling calm and peaceful 1 All of the time 2 Most of the time 3 Some of the time 4 A little of the time 5 None of the time 9 Do not know PW070_F 1 Filled  1 Missing  3 Not selected respondent PW080 Feeling downhearted or depressed 1 All of the time 2 Most of the time 3 Some of the time 4 A little of the time 5 None of the time 9 Do not know PW080_F 1 Filled  1 Missing  3 Not selected respondent PW090 Being happy 1 All of the time 2 Most of the time 3 Some of the time 4 A little of the time 5 None of the time 9 Do not know PW090_F 1 Filled  1 Missing  3 Not selected respondent Productive and valued activities PW100 Job satisfaction 0-10 From 0 (Not at all satisfied) to 10 (Completely satisfied) 99 Do not know PW100_F 1 Filled  1 Missing  2 Not applicable (PL031 not = 1, 2, 3 or 4)  3 Not selected respondent PW110 Satisfaction with commuting time 0-10 From 0 (Not at all satisfied) to 10 (Completely satisfied) 99 Do not know PW110_F 1 Filled  1 Missing  2 Not applicable (PL031 not = 1, 2, 3 or 4)  3 Not selected respondent  4 Not applicable (home office) PW120 Satisfaction with time use 0-10 From 0 (Not at all satisfied) to 10 (Completely satisfied) 99 Do not know PW120_F 1 Filled  1 Missing  3 Not selected respondent Governance and basic rights PW130 Trust in the political system 0-10 From 0 (No trust at all) to 10 (Complete trust) 99 Do not know PW130_F 1 Filled  1 Missing  3 Not selected respondent PW140 Trust in the legal system 0-10 From 0 (No trust at all) to 10 (Complete trust) 99 Do not know PW140_F 1 Filled  1 Missing  3 Not selected respondent PW150 Trust in the police 0-10 From 0 (No trust at all) to 10 (Complete trust) 99 Do not know PW150_F 1 Filled  1 Missing  3 Not selected respondent Leisure and social interactions PW160 Satisfaction with personal relationships 0-10 From 0 (Not at all satisfied) to 10 (Completely satisfied) 99 Do not know PW160_F 1 Filled  1 Missing  3 Not selected respondent PW170 Personal matters (anyone to discuss with) 1 Yes 2 No 9 Do not know PW170_F 1 Filled  1 Missing  3 Not selected respondent PW180 Help from others 1 Yes 2 No 9 Do not know PW180_F 1 Filled  1 Missing  2 I have no relatives, friends, neighbours  3 Not selected respondent PW190 Trust in others 0-10 From 0 (You do not trust any other person) to 10 (Most people can be trusted) 99 Do not know PW190_F 1 Filled  1 Missing  3 Not selected respondent Natural and living environment PW200 Satisfaction with recreational and green areas 0-10 From 0 (Not at all satisfied) to 10 (Completely satisfied) 99 Do not know PW200_F 1 Filled  1 Missing  3 Not selected respondent PW210 Satisfaction with living environment 0-10 From 0 (Not at all satisfied) to 10 (Completely satisfied) 99 Do not know PW210_F 1 Filled  1 Missing  3 Not selected respondent Economic and physical safety PW220 Physical security 1 Very safe 2 Fairly safe 3 A bit unsafe 4 Very unsafe 9 Do not know PW220_F 1 Filled  1 Missing  3 Not selected respondent